Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, and 14 have been amended. Claims 1-15 remain pending and are ready for examination.

Response to Amendment
This Office Action has been issued in response to amendment filed 12/29/2021. 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been carefully and fully considered regarding arguments found on pages 14-15,that Hoffman and Wiggins fail to disclose that multiple areas in the same layer of build material are solidified to different levels of solidification and are found to be persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of NG (US20180257301A1). 

Claim Objections
Claim 14 is objected to because of the following informalities:  “wherein the first degree of solidification is a higher degree of solidification that the second degree of solidification” Examiner is interpreting that to be than. Additionally there is an extraneous hyphen before the 7th line. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 6, 8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NG et al. (US20180257301A1, herein NG), in view of Wiggins et al. (US20180147670, herein Wiggins).

Regarding claim 1, NG teaches An apparatus comprising: a fabricating system ([0014] additive manufacturing apparatus); a processor ([0116] A processor in the controller 108, e.g., as controlled by firmware or software); and a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to ([0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium) : control the fabricating system to spread a first layer of build material as part of an object fabrication process, the build material comprising particles or a paste ([0116] identifies the pattern in which the feed material should be deposited for each layer, [0072] the particles of the first feed material)); control the fabricating system to selectively solidify a second area of the first layer …second area is encompassed within the first area in the first layer (first area as 156b and second area as 156a Fig. 5B, [0087]  the controller 108 can selectively activate the light source 120 such that the light beam 114 is 
NG does not teach selectively solidify a first area of the first layer to a first degree of solidification; … to a second degree of solidification, wherein the first degree of solidification is a higher degree of solidification than the second degree of solidification, wherein the second area wherein the second area has a lower fracture toughness than the first area to propagate a crack in the object more readily than the first area
Wiggins teaches selectively solidify a first area of the first layer to a first degree of solidification ([0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product, [0003] process to build a 3D shape layer by layer and thereby creating a 3D metal part. ) , and… to a second degree of solidification, wherein the first degree of solidification is a higher degree of solidification than the second degree of solidification, wherein the a second area wherein the second area has a lower fracture toughness than the first area to propagate a crack in the object more readily than the first area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

Regarding claim 2, the combination of NG and Wiggins teach The apparatus of claim 1, wherein the instructions are further to cause the processor to ( NG, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium): control the fabricating system to spread a second layer of build material (NG, [0116] control the fabricating system to selectively solidify … area in the second layer of the build material... the second area in the second layer being joined to the second area in the first layer (NG, first area as 156b and second area as 156a Fig. 5B, [0087]  the controller 108 can selectively activate the light source 120 such that the light beam 114 is only generated when the reflective member 118 is oriented to direct the light beam 114 toward a first area 156 a of the region 144. … oriented to direct the light beam 114 toward a second area 156 b of the region 144. Energy is thus delivered to the area 156 a but is not delivered to the area 156 b, [0084] a path 150 of the light beam 114 swept along the uppermost layer 116 of feed material 110 forms a line, e.g., a straight line, on the uppermost layer 116. The path 150, for example, includes a continuous line spanning from the first end 146 a to the second end 146 b of the region 144. If the region 144 corresponds to the feed material delivery area 129, the line can extend across an entire width of the feed material delivery area 129 on the platform 102, [0116] identifies the pattern in which the feed material should be deposited for each layer… control the components of the apparatus 100 to fuse the specified pattern for each layer.)
Wiggins further teaches first area… to a higher degree of solidification than a second area within the second layer, ( Wiggins [0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product, [0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

Regarding claim 3, the combination of NG and Wiggins teach The apparatus of claim 1, wherein the build material comprises particles (NG[0116] identifies the pattern in which the feed material should be deposited for each layer, [0072] the particles of the first feed material) the instructions are further to cause the processor to (NG, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium), wherein to control the fabricating system to selectively solidify the …area (NG, [0087]  the controller 108 can selectively activate the light source 120 such that the light beam 114 is only generated when the reflective member 118 is oriented to direct the light beam 114 toward a first area 156 a of the region ,  control the fabricating system to apply solidifying energy onto the first layer, wherein the solidifying energy is to cause the particles in the … area to melt or sinter and subsequently solidify (NG, [0005] light beam toward the top surface of the platform to deliver energy to an uppermost layer of the layers of feed material to fuse the feed material, [0004] energy source for sintering or melting a powdered material. Once all the selected locations on the first layer are sintered or melted and then re-solidified, a new layer of powdered material is deposited on top of the completed layer, and the process is repeated layer by layer until the desired object is produced).
Wiggins further teaches selectively solidify the first area (Wiggins, [0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product, [0003] process to build a 3D shape layer by layer and thereby creating a 3D metal part. ) first area  to melt or sinter and subsequently solidify (Wiggins, [0006] first energy beam to allow the build material to solidify into a first layer) ..wherein at least some of the particles in the second area are to melt or sinter through thermal bleed from the particles in the first area and subsequently solidify to a lower degree of solidification than the first area (Wiggins, [0004] When these thin layers of metal are melted to the previous layer and consolidated with other portions of a shape being built and then solidified in place , there is a large thermal gradient , pronounced local distortion , and significant contraction locally as the heat from the energy beam passes to the next location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first 

Regarding claim 6, the combination of NG and Wiggins teach The apparatus of claim 1, wherein instructions are further to cause the processor to (NG, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium): 
Wiggins further teaches control the fabricating system to apply a first amount of solidifying energy onto the first area (Wiggins, [0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer); and control the fabricating system to apply a second amount of solidifying energy onto the second area, the second amount of solidifying energy being lower than the first amount of solidifying energy (Wiggins, [0006] The method further includes directing a second energy beam at the first layer , wherein the second energy beam differs from the first energy beam in that the second energy beam is of insufficient energy to cause melting of the first layer of build material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first 

Regarding claim 8, NG teaches A method comprising: accessing, by a processor, a file of an object to be fabricated ([0116] A processor in the controller 108, e.g., as controlled by firmware or software,  [0116] The controller 108 and other computing devices part of systems described can include non-transitory computer readable medium to store a data object, e.g., a computer aided design (CAD)-compatible file that identifies the pattern in which the feed material should be deposited for each layer. For example, the data object could be a STL-formatted file, a 3D Manufacturing Format (3MF) file, or an Additive Manufacturing File Format (AMF) file. In addition, the data object could be other formats such as multiple files or a file with multiple layer in tiff, jpeg, or bitmap format… A processor in the controller 108, e.g., as controlled by firmware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus 100 to fuse the specified pattern for each layer. ), the file including data identifying a predefined first area and a predefined second area, the predefined second area to be encompassed within the predefined first area in a layer of build material, ([0116] a computer aided design (CAD)-compatible file that identifies the pattern in which the feed material should be deposited for each layer, second area as 156b and first area as 156a Fig. 5B, [0087]  the controller 108 can selectively activate the light source 120 such that the light beam 114 is only generated when the reflective member 118 is oriented to direct the light beam 114 toward a first area 156 a of the region 144. … oriented to direct the light beam 114 toward a second area 156 b of the region 144. Energy is thus delivered to the area 156 a but is not delivered to the area  and controlling, by the processor ([0116] A processor in the controller 108, e.g., as controlled by firmware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus 100 to fuse the specified pattern for each layer), and wherein the predefined second area is encompassed within the first area in the layer of build material (second area as 156b and first area as 156a Fig. 5B, [0087]  the controller 108 can selectively activate the light source 120 such that the light beam 114 is only generated when the reflective member 118 is oriented to direct the light beam 114 toward a first area 156 a of the region 144. … oriented to direct the light beam 114 toward a second area 156 b of the region 144. Energy is thus delivered to the area 156 a but is not delivered to the area 156 b, [0084] a path 150 of the light beam 114 swept along the uppermost layer 116 of feed material 110 forms a line, e.g., a straight line, on the uppermost layer 116. The path 150, for example, includes a continuous line spanning from the first end 146 a to the second end 146 b of the region 144. If the region 144 corresponds to the feed material delivery area 129, the line can extend across an entire width of the feed material delivery area 129 on the platform 102). (i.e. the uppermost layer 116 includes region 144 which consist of areas 156b and 156a).
NG does not teach a fabricating system to selectively solidify build material in the predefined first area to a first degree of solidification; and selectively solidify build material in the predefined second area to a second degree of solidification, wherein the first degree of solidification is a higher degree of solidification than the  second degree of solidification, the predefined second area having a lower fracture toughness than the predefined first area to more readily propagate a crack in the object than the predefined first area
 Wiggins further teaches a fabricating system to selectively solidify build material in the predefined first area to a first degree of solidification; and selectively solidify build material in the predefined second area to a second degree of solidification, wherein the first degree of solidification is a higher degree of solidification than the  second degree of solidification, the predefined second area having a lower fracture toughness than the predefined first area to more readily propagate a crack in the object than the predefined first area ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer ) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification) in order to reduce the residual stresses to prevent cracking since the second area has a lower fracture roughness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be 

Regarding claim 10, the combination of NG and Wiggins teach The method of claim 8, wherein the build material comprises particles (NG, [0116] identifies the pattern in which the feed material should be deposited for each layer, [0072] the particles of the first feed material).
Wiggins further teaches the method further comprising: controlling the fabricating system to apply solidifying energy to cause the particles in the predefined first area to melt or sinter and subsequently solidify (Wiggins [0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer), wherein at least some of the particles in the predefined second area are to melt or sinter through thermal bleed from the particles in the predefined first area and subsequently solidify to a lower degree of solidification than the predefined first area (Wiggins [0004] When these thin layers of metal are melted to the previous layer and consolidated with other portions of a shape being built and then solidified in place , there is a large thermal gradient , pronounced local distortion , and significant contraction locally as the heat from the energy beam passes to the next location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first 

Regarding claim 13, the combination of NG and Wiggins teach The method of claim 8, 
Wiggins further teaches further comprising: controlling the fabricating system to apply a first amount of solidifying energy to form the predefined first area (Wiggins [0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer); and controlling the fabricating system to apply a second amount of solidifying energy to form the predefined second area, the second amount of solidifying energy being lower than the first amount of solidifying energy (Wiggins [0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material ( most recently formed layer ) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the location the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a 

Regarding claim 14, the combination of NG and Wiggins teach A non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor (NG, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium), cause the processor to: access a file of an object to be fabricated, the file including data identifying a predefined first area and a predefined second area (NG, [0116] A processor in the controller 108, e.g., as controlled by firmware or software,  [0116] The controller 108 and other computing devices part of systems described can include non-transitory computer readable medium to store a data object, e.g., a computer aided design (CAD)-compatible file that identifies the pattern in which the feed material should be deposited for each layer. For example, the data object could be a STL-formatted file, a 3D Manufacturing Format (3MF) file, or an Additive Manufacturing File Format (AMF) file. In addition, the data object could be other formats such as multiple files or a file with multiple layer in tiff, jpeg, or bitmap format… A processor in the controller 108, e.g., as controlled by firmware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus 100 to fuse the specified pattern for each layer), the predefined second area to be encompassed within  the predefined first area in a layer of build material, (NG, first area as 156b and second area as 156a Fig. and selectively solidify build material in the predefined second area (NG, [0087] the controller 108 can selectively activate the light source 120 such that the light beam 114 is only generated when the reflective member 118 is oriented to direct the light beam 114 toward a first area 156 a of the region 144).
Wiggins further teaches and control a fabricating system to: selectively solidify build material in the predefined first area to a first degree of solidification; …to a second degree of solidification, wherein the first degree of solidification is a higher degree of solidification that the second degree of solidification, and wherein the predefined second area is encompassed within the first area in the layer of build material, the predefined second area having a lower fracture toughness than the predefined first area to more readily propagate a crack in the object than the predefined first area (Wiggins, [0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0004] additive manufacturing builds layer upon layer by melting the surface of the previous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

Claims 4, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over NG et al. (US20180257301A1, herein NG), in view of Wiggins et al. (US20180147670, herein Wiggins), in further view of Hofmann et al. (US20190022923A1, herein Hofmann).

Regarding claim 4, the combination of NG and Wiggins teach The apparatus of claim 1, wherein the build material comprises particles (NG, [0116] identifies the pattern in which the feed material , wherein to control the fabricating system to selectively solidify the second area (NG, first area as 156b and second area as 156a Fig. 5B, [0087]  the controller 108 can selectively activate the light source 120 such that the light beam 114 is only generated when the reflective member 118 is oriented to direct the light beam 114 toward a first area 156 a of the region 144. … oriented to direct the light beam 114 toward a second area 156 b of the region 144. Energy is thus delivered to the area 156 a but is not delivered to the area 156 b, [0084] a path 150 of the light beam 114 swept along the uppermost layer 116 of feed material 110 forms a line, e.g., a straight line, on the uppermost layer 116. The path 150, for example, includes a continuous line spanning from the first end 146 a to the second end 146 b of the region 144. If the region 144 corresponds to the feed material delivery area 129, the line can extend across an entire width of the feed material delivery area 129 on the platform 102), the instructions are further to cause the processor to: (NG, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium)..
Wiggins further to selectively solidify the first area (Wiggins, [0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product ([0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0004] The residual stresses that are formed during additive manufacturing processes are sometimes large enough to cause cracking in the additively manufactured article, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material ( most recently formed layer ) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect and control the fabricating system to apply solidifying energy onto the first layer (Wiggins, [0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer), wherein the solidifying energy is to cause the particles in the first area to melt or sinter and subsequently solidify and to cause the particles in the second area to melt or sinter and subsequently solidify to a lower degree of solidification than the particles in the first area (Wiggins, [0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer) will be heated but not melted. This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the second energy beam is applied is the second area since it has a lower heat intensity (degree of solidification) in order to reduce the residual stresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or 

The combination of NG and Wiggins do not teach control the fabricating system to deposit a solidifying agent onto the particles in the first area of the first layer at a first coverage level, control the fabricating system to deposit the solidifying agent onto the particles in the second area of the first layer at a second coverage level, wherein the second coverage level is lower than the first coverage level

Hoffman teaches ...control the fabricating system to deposit a solidifying agent onto the particles in the first area of the first layer at a first coverage level, control the fabricating system to deposit the solidifying agent onto the particles in the second area of the first layer at a second coverage level, wherein the second coverage level is lower than the first coverage level (Hoffman, Fig. 9 [0088] Each of the third nozzle head 906 and the fourth nozzle head 908 are coupled to respective liquid polymer reservoirs 916 and 918 that quickly cure upon the mixing of the two initially separated polymeric materials ( when the material is deposited , the two separated materials are mixed and thereby quickly cure such that they solidify, [0024] , the nozzle is configured to deposit material by one of : spraying polymer and thermal spray coating metal, [0089] any of a variety of different types of nozzles can be incorporated in accordance with embodiments of the invention . For instance, in some embodiments, an additive manufacturing apparatus includes nozzles configured to deposit ribbons of different widths. FIGS. 10A and 10B depict nozzle heads configured to deposit ribbons of different widths. In particular, FIG. 10A depicts a nozzle head con figured to deposit a ribbon of a given width, and FIG. 10B depicts a nozzle head configured to deposit a ribbon having a greater width … Recall that, as  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s, and Wiggin’s teaching of a processor controlling a fabricating system to spread layers of build material and solidifying a first and second area with Hoffman’s teaching of a first and second coverage level. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying where there are different levels of coverage. Therefore, one of ordinary skill in the art would be motivated since  specific levels of coverage in areas allows for a stronger optimized fabricated object. 

Regarding claim 11, the combination of NG and Wiggins teach The method of claim 8, wherein the build material comprises particles (NG, [0072] a bed of feed stock metallic powder is spread over a substrate , and a build head is used to heat , and thereby form , a layer of the structure to be formed ; after that layer of the structure is formed , a subsequent bed of feedstock metallic powder is deposited), 

Wiggins further teaches controlling the fabricating system to apply solidifying energy that is to cause the particles in the predefined first area to melt or sinter (Wiggins, [0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material , and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer) and to cause some of the particles in the predefined second area to melt or sinter and subsequently partially solidify to a lower degree of solidification than the particles in the predefined first area (Wiggins, [0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to spread layers of build material in a first area and a second area with Wiggins’s teaching of solidifying a first area to a higher degree than a second area due to cracks. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying a first area to a higher degree than a second area. Therefore, one of ordinary skill in the art would be motivated since  ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process , thus reduced costs” as taught by Wiggins [0048].
The combination of NG and Wiggins do not teach the method further comprising: controlling the fabricating system to deposit a solidifying agent onto the particles in the predefined first area at a first coverage level; controlling the fabricating system to deposit the solidifying agent onto the particles in the predefined second area at a second coverage level, wherein the second coverage level is lower than the first coverage level.

Hoffman teaches the method further comprising: controlling the fabricating system to deposit a solidifying agent onto the particles in the predefined first area at a first coverage level; controlling the fabricating system to deposit the solidifying agent onto the particles in the predefined second area at a second coverage level, wherein the second coverage level is lower than the first coverage level (Hoffman, [0088] Each of the third nozzle head 906 and the fourth nozzle head 908 are coupled to respective liquid polymer reservoirs 916 and 918 that quickly cure upon the mixing of the two initially separated polymeric materials ( when the material is deposited , the two separated materials are mixed and thereby quickly cure such that they solidify, [0089] any of a variety of different types of nozzles can be incorporated in accordance with embodiments of the invention . For instance, in some embodiments, an additive manufacturing apparatus includes nozzles configured to deposit ribbons of different widths . FIGS. 10A and 10B depict nozzle heads configured to deposit ribbons of different widths. In particular, FIG. 10A depicts a nozzle head con figured to deposit a ribbon of a given width, and FIG. 10B depicts a nozzle head configured to deposit a ribbon having a greater width … Recall that, as discussed above ( e . g . with respect to FIGS . 6A - 6C ) , being able to deposit ribbons of different geometries may be beneficial insofar as the differently sized ribbons can better suit the buildup of particular geometries); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s, and Wiggin’s teaching of a processor controlling a fabricating system to spread layers of build material and solidifying a first and second area with Hoffman’s teaching of a first and second coverage level. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying where there are different levels of coverage. Therefore, one of ordinary skill in the art would be motivated since specific levels of coverage in areas allows for a stronger optimized fabricated object. 

Claims 5 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over NG et al. (US20180257301A1, herein NG), in view of Wiggins et al. (US20180147670, herein Wiggins), in further view of Hofmann et al. (US20190022923A1, herein Hofmann), and in further view of .

Regarding claim 5, the combination of NG and Wiggins teach The apparatus of claim 1, wherein the build material comprises particles (NG, [0116] identifies the pattern in which the feed material should be deposited for each layer, [0072] the particles of the first feed material), the instructions are further to cause the processor (NG, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium) 
Wiggins further teaches wherein to control the fabricating system to selectively solidify the first area (Wiggins, [0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product),.. and control the fabricating system to apply solidifying energy onto the first layer, wherein the solidifying energy is to cause the particles in the first area to melt or sinter, (Wiggins, [0006] directing a first energy beam at the build material to raise the temperature of the build material above a melting point of the build material, and thereafter withdrawing the first energy beam to allow the build material to solidify into a first layer), … caused through application of the solidifying energy onto the particles in the second area (Wiggins, [0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the location the second energy beam is applied is the second area).

The combination of NG and Wiggins do not teach wherein the detailing agent is to reduce a level of melting or sintering of the particles 
Hoffman teaches to control  the fabricating system to deposit a detailing agent onto the particles in the second area  (Hoffman, Fig. 9 [0088] Each of the third nozzle head 906 and the fourth nozzle head 908 are coupled to respective liquid polymer reservoirs 916 and 918, [0024] , the nozzle is configured to deposit material by one of : spraying polymer and thermal spray coating metal); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s, and Wiggin’s teaching of a processor controlling a fabricating system to spread layers of build material and solidifying a first and second area with Hoffman’s teaching of a detailing agent. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying and depositing a detailing agent. Therefore, one of ordinary skill in the art would be motivated to improve resolution in printing allowing for an optimized fabricated object. 
The combination of NG, Wiggins, and Hoffman do not teach wherein the detailing agent is to reduce a level of melting or sintering of the particles in the predefined second area caused through application of the solidifying energy onto the first layer
Myerberg teaches wherein the detailing agent is to reduce a level of melting or sintering of the particles in the predefined second area caused through application of the solidifying energy onto the first layer (Myerberg, page 44 lines 4-5 the nozzle 310 can include any cooling system for applying a cooling fluid to the build material 302 upon exiting the nozzle 310, page 45 lines 29-31 The build surface 314 can effectively incorporate a thermal control system 317 for controllably heating and / or cooling the build surface 314 during the printing process. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s,  Wiggin’s, and Hoffman’s teaching of a processor controlling a fabricating system to deposit a detailing agent onto the second area caused by solidifying the second area with Myerberg’s teaching of the detailing agent reducing a level of melting or sintering. The combined teaching provides an expected result of a processor controlling a fabricating system to deposit a detailing agent for cooling the melting/ sintering on the second area caused by solidifying the second area. Therefore, one of ordinary skill in the art would be motivated since applying a cooling agent could cause the first area to have a higher solidification than the second leading to reduced residual stress ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].

Regarding claim 12, the combination of NG and Wiggins teach The method of claim 8, wherein the build material comprises particles (NG, [0116] identifies the pattern in which the feed material should be deposited for each layer, [0072] the particles of the first feed material)). 
 controlling the fabricating system to apply solidifying energy that is to cause the particles in the predefined first area to melt or sinter (Wiggins, [0021] selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations ; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to build the product)… caused through application of the solidifying energy onto the particles in the predefined second area (Wiggins, [0025] The heat intensity (energy density) of the beam energy or the sweep rate density or both may be reduced to below that needed to melt the material and provide the proper heat to reduce or eliminate residual stresses, [0042] , by increasing the speed of or defocusing the laser beam 362 , or some combination thereof . Defocusing the energy beam reduces the energy density. At a properly selected lower heat input and / or power density, the top material (most recently formed layer) will be heated but not melted . This pre - heating step will thus reduce the residual stresses but not melt the material nor affect phase formation). (i.e. the location the second energy beam is applied is the second area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teaching of a processor controlling a fabricating system to deposit a detailing agent onto the second area with Wiggins’s teaching of solidifying a first area and a second area. The combined teaching provides an expected result of a processor controlling a fabricating system to deposit a detailing agent onto the second area caused by solidifying the second area. Therefore, one of ordinary skill in the art would be motivated since applying an agent could cause the first area to have a higher solidification than the second leading to reduced residual stress ” existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].
wherein the method further comprises: controlling the fabricating system to deposit a detailing agent onto the particles in the predefined second area
Hoffman teaches and wherein the method further comprises: controlling the fabricating system to deposit a detailing agent onto the particles in the predefined second area (Hoffman, [0088] Each of the third nozzle head 906 and the fourth nozzle head 908 are coupled to respective liquid polymer reservoirs 916 and 918 that quickly cure upon the mixing of the two initially separated polymeric materials ( when the material is deposited , the two separated materials are mixed and thereby quickly cure such that they solidify, [0089] any of a variety of different types of nozzles can be incorporated in accordance with embodiments of the invention . For instance, in some embodiments, an additive manufacturing apparatus includes nozzles configured to deposit ribbons of different widths . FIGS. 10A and 10B depict nozzle heads configured to deposit ribbons of different widths. In particular, FIG. 10A depicts a nozzle head con figured to deposit a ribbon of a given width, and FIG. 10B depicts a nozzle head configured to deposit a ribbon having a greater width … Recall that, as discussed above ( e . g . with respect to FIGS . 6A - 6C ) , being able to deposit ribbons of different geometries may be beneficial insofar as the differently sized ribbons can better suit the buildup of particular geometries); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s, and Wiggin’s teaching of a processor controlling a fabricating system to spread layers of build material and solidifying a first and second area with Hoffman’s teaching of a detailing agent. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying and depositing a detailing agent. Therefore, one of ordinary skill in the art would be motivated to improve resolution in printing allowing for an optimized fabricated object
wherein the detailing agent is to reduce a level of melting or sintering of the particles 
Myerberg teaches wherein the detailing agent is to reduce a level of melting or sintering of the particles in the predefined second area caused through application of the solidifying energy onto the first layer (Myerberg, page 44 lines 4-5 the nozzle 310 can include any cooling system for applying a cooling fluid to the build material 302 upon exiting the nozzle 310, page 45 lines 29-31 The build surface 314 can effectively incorporate a thermal control system 317 for controllably heating and / or cooling the build surface 314 during the printing process. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a processor controlling a fabricating system to deposit a detailing agent onto the second area caused by solidifying the second area with Myerberg’s teaching of the detailing agent reducing a level of melting or sintering. The combined teaching provides an expected result of a processor controlling a fabricating system to deposit a detailing agent for cooling the melting/ sintering on the second area caused by solidifying the second area. Therefore, one of ordinary skill in the art would be motivated since applying a cooling agent could cause the first area to have a higher solidification than the second leading to reduced residual stress ”existing residual stresses are also reduced , resulting in the decrease or removal of residual stresses in the metal matrix preventing stress cracks , and consequently preventing the part from being scraped . Less part scrap will mean higher yield in the process, thus reduced costs” as taught by Wiggins [0048].


Claims 7, 9, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over NG et al. (US20180257301A1, herein NG), in view of Wiggins et al. (US20180147670, herein Wiggins) in .

Regarding claim 7, the combination of NG and Wiggins teach The apparatus of claim 1, wherein instructions are further to cause the processor to (NG, [0116] A processor in the controller 108, e.g., as controlled by firmware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus 100 to fuse the specified pattern for each layer).
The combination of NG and Wiggins do not teach control the fabricating system to form a plurality of second areas in the object, wherein the plurality of second areas are positioned within the object
Hoffman teaches control the fabricating system to form a plurality of second areas in the object (Hoffman, blunt portions as second areas [0072] the second region that includes the blunt portions of the fabricated object), wherein the plurality of second areas are positioned within the object (Hoffman, [0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured; and the second region is a volume that is enclosed by the first region)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s, and Wiggin’s teaching of a processor controlling a fabricating system to spread layers of build material and solidifying a first and second area with Hoffman’s teaching of second areas within the object. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying and depositing second areas within the object. Therefore, one of ordinary skill in the art would be motivated to improve strength of the fabricated objected
to maximize damage reduction to the object caused by an impact onto the object. 
Mark teaches to maximize damage reduction to the object caused by an impact onto the object (Mark, [0044] a second sintering temperature more than 300 degrees C. higher than the first sintering temperature. The second powder is agitated to fill internal cavities of the brown part. A weight of an unsupported portion of the brown part is continually resisted with the second powder. The brown part is sintered at the first temperature without sintering the second powder to form a sintered part, [0111] the brown body may retain its shape and resist impact better).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a control fabricating system where the plurality of second areas being within the object with Mark’s teaching of the internal filled cavities of the brown part, where the brown body retains its shape and resist impact better. The combined teaching provides an expected result of a control fabricating system where the plurality of second areas are within positioned internally of the object to resist impact better. Therefore, one of ordinary skill in the art would be motivated since the object will “resist impact during handling and shipping” shown by Mark [0171]. 

Regarding claim 9, the combination of NG and Wiggins teach The method of claim 8, further comprising: controlling the fabricating system (NG, [0014] additive manufacturing apparatus, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium)
The combination of NG and Wiggins do not teach to form a plurality of predefined second areas in the object, and wherein the plurality of predefined second areas are positioned within the object.
to form a plurality of predefined second areas in the object (Hoffman, blunt portions as second areas [0072] the second region that includes the blunt portions of the fabricated object), wherein the plurality of predefined second areas are positioned within the object ([0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured; and the second region is a volume that is enclosed by the first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s, and Wiggin’s teaching of a processor controlling a fabricating system to spread layers of build material and solidifying a first and second area with Hoffman’s teaching of second areas within the object. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying and depositing second areas within the object. Therefore, one of ordinary skill in the art would be motivated to improve strength of the fabricated objected
The combination of Hoffman and Wiggins do not teach to maximize damage reduction to the object caused by an impact onto the object. 
Mark teaches to maximize damage reduction to the object caused by an impact onto the object (Mark, [0044] a second sintering temperature more than 300 degrees C. higher than the first sintering temperature. The second powder is agitated to fill internal cavities of the brown part. A weight of an unsupported portion of the brown part is continually resisted with the second powder. The brown part is sintered at the first temperature without sintering the second powder to form a sintered part, [0111] the brown body may retain its shape and resist impact better).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a control fabricating system where the plurality of second areas being within the object with Mark’s teaching of the internal filled cavities of the brown part, where the brown body retains its shape and resist impact better. The combined 

Regarding claim 15, the combination of NG,  and Wiggins teach The non-transitory computer readable medium of claim 14, wherein the instructions are further to cause the processor to (NG, [0115] a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium): 
The combination of NG and Wiggins do not teach control the fabricating system to form a plurality of predefined second areas in the object, and , wherein the plurality of predefined second areas are positioned within the object 
Hoffman teaches control the fabricating system to form a plurality of predefined second areas in the object (Hoffman, blunt portions as second areas [0072] the second region that includes the blunt portions of the fabricated object), wherein the plurality of predefined second areas are positioned within the object (Hoffman, [0008] the first region defines a boundary surface that is to exist within the object to be additively manufactured; and the second region is a volume that is enclosed by the first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NG’s, and Wiggin’s teaching of a processor controlling a fabricating system to spread layers of build material and solidifying a first and second area with Hoffman’s teaching of second areas within the object. The combined teaching provides an expected result of a processor controlling a fabricating system to spread layers of build material and solidifying and depositing second 
The combination of Hoffman and Wiggins do not teach to maximize damage reduction to the object caused by an impact onto the object. 
Mark teaches to maximize damage reduction to the object caused by an impact onto the object (Mark, [0044] a second sintering temperature more than 300 degrees C. higher than the first sintering temperature. The second powder is agitated to fill internal cavities of the brown part. A weight of an unsupported portion of the brown part is continually resisted with the second powder. The brown part is sintered at the first temperature without sintering the second powder to form a sintered part, [0111] the brown body may retain its shape and resist impact better).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s and Wiggin’s teaching of a control fabricating system where the plurality of second areas being within the object with Mark’s teaching of the internal filled cavities of the brown part, where the brown body retains its shape and resist impact better. The combined teaching provides an expected result of a control fabrication system where the plurality of second areas are within positioned internally of the object to resist impact better. Therefore, one of ordinary skill in the art would be motivated since the object will “resist impact during handling and shipping” shown by Mark [0171].
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/               Primary Examiner, Art Unit 2183